689 S.E.2d 874 (2009)
STATE
v.
Jathiyah AL-BAYINNAH.
No. 550A03-2.
Supreme Court of North Carolina.
December 16, 2009.
Elizabeth Hambourger, Durham, for Jathiyah al-Bayinnah.
Edwin W. Welch, Special Deputy Attorney General, for State of NC.
The following order has been entered on the second motion filed on the 11th of December *875 2009 by Defendant-Appellant extension of time to file Petition for Writ of Certiorari:
"Motion Allowed. Defendant shall have up to and including the 5th of March 2010 to file and serve his/her Petition for Writ of Certiorari with this Court. By order of the Court in conference this the 16th of December 2009."